MONROE, Judge,
concurring specially.
The rules and regulations promulgated by school boards must be given great deference by the courts. News reports are filled with incidences of campus violence aimed at both students and teachers. The schoolyard fistfight has escalated into a more sinister, too often deadly, conflict as students seem more and more willing to use weapons to solve their problems. School boards must be able to set the strict rules and regulations necessary for schools to maintain discipline and let teachers go about the business of educating rather than policing.
However, school boards still must adhere to constitutional principles when drafting these regulations and must take care not to encroach on students’ constitutional rights. The regulation at issue in this case is a textbook example of an unconstitutionally vague regulation and needs to be rewritten.